Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1-6, 8-13, and 15-20 have been amended; No claims have been added or canceled. Claims 1-20 are subject to examination.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (LIU hereafter) (US 20190334591 A1) in view of LI et al. (LI hereafter) (US 20200403667 A1) and in further view of Davydov et al. (Davydov hereafter) (US 20200186207 A1).

Regarding claim 1, LIU teaches, A user equipment (UE), the UE comprising: 
a transceiver (LIU; the UE, Par. 0060); and 
a processor configured to (LIU; the UE, Par. 0060): 
a codebook type (LIU; Based on the double codebook structure, the PMI may be split into a PMI 1 and a PMI 2. The PMI 1 is used to select a group of basis vectors, and the PMI 2 is used to select at least one basis vector from the group of basis vectors selected by using the PMI 1, Par. 0004), 
identify an intermediate basis set including N' basis vectors for a plurality of layers, based on a full basis set including N basis vectors (LIU; the UE receives and measures a reference signal to determine a precoding matrix indicator PMI. The PMI is used to indicate a precoding matrix in a precoding matrix set, Par. 0060; a column vector set includes a plurality of column vectors, and column vectors included in a plurality of column vector sets may form the parts W.sub.1 and W.sub.2 of each precoding matrix in the precoding matrix set. The PMI indicates the first column vector and the second column vector … if the 16 elements are grouped into four column vector sets... the PMI.sub.1 directly indicates one of the four column vector sets. For example, the PMI.sub.1 indicates the column vector set 3. The PMI.sub.2 indicates a first column vector and a second vector set in the column vector set 3, Par. 0063), and 
identify an basis subset  including Ml basis vectors for a layer l of the plurality of layers, based on the intermediate basis set (LIU; The PMI.sub.2 indicates a first column vector and a second vector set in the column vector set 3, Par. 0063;  precoding vectors corresponding to layers of the precoding matrix are distinguished between each other, Par. 0009), and 
transmit, via the transceiver, the CSI report including a pre-coding matrix indicator (PMI) regarding the N' basis vectors included in the intermediate basis set and the Ml basis vectors included in the basis subset, to a base station (LIU; Step 101: Receive signaling sent by a base station, where the signaling is used to instruct to feed back transmit diversity-based channel state information ... Step 102: Send feedback information to the base station, where the feedback information includes precoding indication information PMI ... where W.sub.1 and W.sub.2 are different vectors, Par. 0111-0112). 	Although LIU teaches in Par. 0009 that “precoding vectors corresponding to layers of the precoding matrix are distinguished between each other”, but fails to explicitly teach,
receive, via the transceiver, configuration information including information for a channel state information (CSI) report, the configuration information indicating a codebook type;
Ml basis vectors for a layer l.
However, in the same field of endeavor, LI teaches, 
Ml basis vectors for a layer l (LI;  In a two-stage codebook structure … The PMI 2 is a non-common parameter, and precoding matrices for data of the layers are different, Par. 0090). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LIU to include the use of PMI 2 as taught by LI in order to distinguish matrices for layers (LI; Par. 0090).
LIU-LI fails to explicitly teach,
receive, via the transceiver, configuration information including information for a channel state information (CSI) report, the configuration information indicating a codebook type.
However, in the same field of endeavor, Davydov teaches, 
receive, via the transceiver, configuration information including information for a channel state information (CSI) report, the configuration information indicating a codebook type (Davydov; CSI Type configured for CSI reporting settings is set to Type II, Par. 0122; 5G NR specification supports different codebook types defined by CodebookType parameter within CodebookConfig. CodebookType parameter, Par. 0127; The configuration can be performed using RRC signaling, Par. 0151). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LIU-LI to include the use of CodebookType parameter as taught by Davydov in order to configure different codebook types (Davydov; Par. 0127).

Regarding claim 8, LIU teaches, A base station (BS), the BS comprising: 
a processor (LIU; a base station, Par. 0111); and 
a transceiver configured to transmit, to a user equipment (UE),  a channel state information (CSI) report (LIU; Step 101: Receive signaling sent by a base station, where the signaling is used to instruct to feed back transmit diversity-based channel state information, Par. 0111),  a codebook type (LIU; Based on the double codebook structure, the PMI may be split into a PMI 1 and a PMI 2. The PMI 1 is used to select a group of basis vectors, and the PMI 2 is used to select at least one basis vector from the group of basis vectors selected by using the PMI 1, Par. 0004), wherein an intermediate basis set, including N' basis vectors for a plurality of layers is based on a full basis set including N basis vectors (LIU; the UE receives and measures a reference signal to determine a precoding matrix indicator PMI. The PMI is used to indicate a precoding matrix in a precoding matrix set, Par. 0060; a column vector set includes a plurality of column vectors, and column vectors included in a plurality of column vector sets may form the parts W.sub.1 and W.sub.2 of each precoding matrix in the precoding matrix set. The PMI indicates the first column vector and the second column vector … if the 16 elements are grouped into four column vector sets... the PMI.sub.1 directly indicates one of the four column vector sets. For example, the PMI.sub.1 indicates the column vector set 3. The PMI.sub.2 indicates a first column vector and a second vector set in the column vector set 3, Par. 0063), wherein a basis subset including Ml basis vectors for a layer l of the plurality of layers  is the intermediate basis set (LIU; The PMI.sub.2 indicates a first column vector and a second vector set in the column vector set 3, Par. 0063;  precoding vectors corresponding to layers of the precoding matrix are distinguished between each other, Par. 0009), and 
receive, from the UE, the CSI report including a pre-coding matric indicator (PMI) regarding the N' basis vectors included in the intermediate basis set and the Ml basis vectors included in the basis subset, from the UE (LIU; Step 101: Receive signaling sent by a base station, where the signaling is used to instruct to feed back transmit diversity-based channel state information ... Step 102: Send feedback information to the base station, where the feedback information includes precoding indication information PMI ... where W.sub.1 and W.sub.2 are different vectors, Par. 0111-0112). 	Although LIU teaches in Par. 0009 that “precoding vectors corresponding to layers of the precoding matrix are distinguished between each other”, but fails to explicitly teach,
transmit configuration information including information for a channel state information (CSI) report, the configuration information indicating a codebook type;
Ml basis vectors for a layer l.
However, in the same field of endeavor, LI teaches, 
Ml basis vectors for a layer l (LI;  In a two-stage codebook structure … The PMI 2 is a non-common parameter, and precoding matrices for data of the layers are different, Par. 0090). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LIU to include the use of PMI 2 as taught by LI in order to distinguish matrices for layers (LI; Par. 0090).
LIU-LI fails to explicitly teach,
transmit configuration information including information for a channel state information (CSI) report, the configuration information indicating a codebook type.
However, in the same field of endeavor, Davydov teaches, 
receive, via the transceiver, configuration information including information for a channel state information (CSI) report, the configuration information indicating a codebook type (Davydov; CSI Type configured for CSI reporting settings is set to Type II, Par. 0122; 5G NR specification supports different codebook types defined by CodebookType parameter within CodebookConfig. CodebookType parameter, Par. 0127; The configuration can be performed using RRC signaling, Par. 0151). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LIU-LI to include the use of CodebookType parameter as taught by Davydov in order to configure different codebook types (Davydov; Par. 0127)..

Regarding claim 15, LIU teaches, A method for operating a user equipment (UE), the method comprising: 
a codebook type (LIU; Based on the double codebook structure, the PMI may be split into a PMI 1 and a PMI 2. The PMI 1 is used to select a group of basis vectors, and the PMI 2 is used to select at least one basis vector from the group of basis vectors selected by using the PMI 1, Par. 0004), 
identifying an intermediate basis set including N' basis vectors for a plurality of layers, based on a full basis set including N basis vectors (LIU; the UE receives and measures a reference signal to determine a precoding matrix indicator PMI. The PMI is used to indicate a precoding matrix in a precoding matrix set, Par. 0060; a column vector set includes a plurality of column vectors, and column vectors included in a plurality of column vector sets may form the parts W.sub.1 and W.sub.2 of each precoding matrix in the precoding matrix set. The PMI indicates the first column vector and the second column vector … if the 16 elements are grouped into four column vector sets... the PMI.sub.1 directly indicates one of the four column vector sets. For example, the PMI.sub.1 indicates the column vector set 3. The PMI.sub.2 indicates a first column vector and a second vector set in the column vector set 3, Par. 0063), and 
identifying a basis subset  including Ml basis vectors for a layer l of the plurality of layers, based on the intermediate basis set (LIU; The PMI.sub.2 indicates a first column vector and a second vector set in the column vector set 3, Par. 0063;  precoding vectors corresponding to layers of the precoding matrix are distinguished between each other, Par. 0009), and 
transmitting the CSI report including a pre-coding matrix indicator (PMI) regarding the N' basis vectors included in the intermediate basis set and the Ml basis vectors included in the basis subset, to a base station (LIU; Step 101: Receive signaling sent by a base station, where the signaling is used to instruct to feed back transmit diversity-based channel state information ... Step 102: Send feedback information to the base station, where the feedback information includes precoding indication information PMI ... where W.sub.1 and W.sub.2 are different vectors, Par. 0111-0112). 	Although LIU teaches in Par. 0009 that “precoding vectors corresponding to layers of the precoding matrix are distinguished between each other”, but fails to explicitly teach,
receiving configuration information including information for a channel state information (CSI) report, the configuration information indicating a codebook type;
Ml basis vectors for a layer l.
However, in the same field of endeavor, LI teaches, 
Ml basis vectors for a layer l (LI;  In a two-stage codebook structure … The PMI 2 is a non-common parameter, and precoding matrices for data of the layers are different, Par. 0090). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LIU to include the use of PMI 2 as taught by LI in order to distinguish matrices for layers (LI; Par. 0090).
LIU-LI fails to explicitly teach,
receiving configuration information including information for a channel state information (CSI) report, the configuration information indicating a codebook type.
However, in the same field of endeavor, Davydov teaches, 
receive, via the transceiver, configuration information including information for a channel state information (CSI) report, the configuration information indicating a codebook type (Davydov; CSI Type configured for CSI reporting settings is set to Type II, Par. 0122; 5G NR specification supports different codebook types defined by CodebookType parameter within CodebookConfig. CodebookType parameter, Par. 0127; The configuration can be performed using RRC signaling, Par. 0151). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of LIU-LI to include the use of CodebookType parameter as taught by Davydov in order to configure different codebook types (Davydov; Par. 0127).
  
Regarding claim 2, claim 9, and claim 16, LIU-LI-Davydov teaches, The UE of Claim 1, The BS of Claim 8, and The method of Claim 15 respectively,
wherein PMI includes indicators indicating indices of the N' basis vectors included in the intermediate basis set (LIU; UE feeds back the PMI … A PMI.sub.1 is used to instruct the base station to select a group of column vectors for each of the antenna in the first polarization direction and the antenna in the second polarization direction, Par. 0091; reports an index corresponding to the precoding matrix, namely, a PMI to the base station, Par. 0053).
  
Regarding claim 3, claim 10, and claim 17, LIU-LI-Davydov teaches, The UE of Claim 1, The BS of Claim 8, and The method of Claim 15 respectively,
wherein the PMI includes indicators indicating indices of the MI basis vectors included in the basis subset (LIU; a PMI.sub.2 is used to instruct the base station to select a column vector from each of the two groups of column vectors, so as to determine the first precoding vector and the second precoding vector, Par. 0091; reports an index corresponding to the precoding matrix, namely, a PMI to the base station, Par. 0053).  

Regarding claim 4, claim 11, and claim 18, LIU-LI-Davydov teaches, The UE of Claim 1, The BS of Claim 8, and The method of Claim 15 respectively,
wherein a value of the MI basis vectors of the basis subset is determined based on the configuration information received from the BS (Davydov; signaling of maximum possible value of rank for rank restriction, Par. 039).  
The rational and motivation for adding this teaching of Davydov is the same as for Claim 1.

Regarding claim 5, claim 12, and claim 19, LIU-LI-Davydov teaches, The UE of Claim 1, The BS of Claim 8, and The method of Claim 15 respectively, 
wherein the codebook type is set to type 2 based on the configuration information (Davydov; 5G NR specification supports different codebook types defined by CodebookType parameter within CodebookConfig. CodebookType parameter, Par. 0127; receive a higher layer parameter for a codebook type, Claim 26).  
The rational and motivation for adding this teaching of Davydov is the same as for Claim 1.

Regarding claim 6, claim 13, and claim 20, LIU-LI-Davydov teaches, The UE of Claim 1, The BS of Claim 8, and The method of Claim 15 respectively, wherein the codebook type corresponds to a total number of precoding matrices indicated by the PMI (Davydov; Beamforming vectors for PMI in Type II codebook are represented as linear combination of L∈(2, 3, 4) mutually orthogonal vectors v.sub.l,m (see, eqn 3) with indexes, Par. 0108).  
The rational and motivation for adding this teaching of Davydov is the same as for Claim 1.

Regarding claim 7 and claim 14, LIU-LI-Davydov teaches, The UE of Claim 1 and The BS of Claim 8  respectively, wherein a value of MI for each of the basis subsets is determined based on configuration information received from the BS (Davydov; signaling of maximum possible value of rank for rank restriction, Par. 039).  
The rational and motivation for adding this teaching of Davydov is the same as for Claim 1.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416